ICJ_057_ReviewJudgment158UNAT_CARAT_NA_1973-07-12_ADV_01_NA_06_FR.txt. OPINION DISSIDENTE DE M. AMMOUN, VICE-PRÉSIDENT

Je partage pleinement l'opinion de la Cour en ce qui concerne sa com-
pétence et l’opportunité de répondre à la demande d’avis, et je souscris
aux conclusions relatives à la question II.

Je ne puis cependant, à mon regret, adopter Popinion qui a abouti, à
propos de la question I, au rejet des demandes du requérant tendant à
obtenir des dommages-intérêts en raison du tort causé à sa réputation et à
son avenir professionnels, ainsi que le remboursement des frais qu’il a
encourus du fait qu’il a dû, à cause de la complexité de l’affaire, se rendre
de Californie à New York en mai 1970 et échanger des communications
téléphoniques transcontinentales fréquentes avec son conseil avant et
après cette date.

1) Rejet de la demande concernant l'atteinte à la réputation et à l'avenir
professionnels du requérant, motif pris de ce que le Tribunal, en la reje-
tant, n’a pas omis d'exercer sa juridiction

La réparation du dommage fautif est un principe de portée universelle
en droit interne; en droit international, il a été également dit:

«Le principe posé par la pratique internationale est que la victime
doit être rétablie dans l’état où elle se trouverait si l’acte domma-
geable n’était pas survenu: la réparation se calque aussi exactement
que possible sur le préjudice. La réparation doit être équivalente au
préjudice.» (Personnaz, La réparation du préjudice en droit interna-
tional public, p. 98.)

Y a-t-il cependant des raisons pour lesquelles le Tribunal administratif
des Nations Unies ne pouvait se prononcer sur une demande de répara-
tion, en totalité ou en partie? Et en particulier la réparation du préjudice
causé à la réputation et à l'avenir professionnels du requérant?

L'administration a discuté la compétence du Tribunal pour allouer les
dommages-intérêts qui seraient dus, le cas échéant, en raison du préjudice
qui vient d’être mentionné.

Dans l’opinion de l’administration, le paragraphe 3 de l’article 9 du
statut du Tribunal n’a jamais eu pour objet de créer pour ce dernier
l'obligation indépendante ou même, précise-t-elle, le pouvoir d’accorder
une indemnité dans des circonstances autres que celles qui sont prévues au
paragraphe | dudit article, c’est-à-dire: inobservation du contrat d’enga-
gement du fonctionnaire et conditions de son emploi.

84
247 DEMANDE DE RÉFORMATION (OP. DISS. AMMOUN)

On veut manifestement soutenir que des dommages-intérêts ne peuvent
être accordés par le Tribunal en réparation du préjudice que le requérant
aurait subi dans sa réputation et son avenir professionnels, parce que ne
rentrant pas dans le cadre du contrat d'engagement et des conditions
d'emploi.

Il ne semble pas qu’il puisse en être ainsi.

En effet, l’un des principes communs aux nations au sens de l’article 38,
paragraphe Ic), du Statut de la Cour, sinon le plus important de ces prin-
cipes, et Pune des bases traditionnelles du droit, est que tout dommage
fautif doit être réparé.

Sans doute peut-on dire qu’il s’agit en l'occurrence d’une disposition
tranchant une question de compétence — celle du Tribunal administratif
— et non d’un texte consacrant le principe de la réparation d’une action
ou d’une omission fautive. Mais une interprétation logique du para-
graphe | de l’article 9 est de nature à concilier principe et compétence. I]
faut se demander, en d’autres termes, quelle est la portée du contrat liant
le requérant et l’administration, afin de savoir si une faute contractuelle
peut être imputée à celle-ci: une faute contractuelle qui serait justement
une inobservation du contrat d'engagement ou une violation des condi-
tions d’emploi du demandeur.

Or peut-on douter que l'employeur doive, par son comportement vis-à-
vis de l'employé, respecter sa personnalité et ne point porter atteinte à sa
dignité et à son honneur? C’est du contrat qui les lie que naît cette obliga-
tion, comme aussi ce sont les conditions normales de l’emploi qui l’exi-
gent.

Sil est donc établi que, par suite d’annotations inexactes de l’em-
ployeur, un employé a été présenté faussement comme étant incapable,
ou comme s’exposant à des reproches pour une autre raison, n'est-ce pas
la une faute de l’employeur entraînant l'obligation de réparer le tort qui
a été fait à l'employé?

Ajoutons que la responsabilité et la réparation qu'elle entraîne ne
sauraient être écartées ou limitées dans le droit contractuel qui régit
Padministration et le requérant — la responsabilité quant à ses consé-
quences et la réparation pour son quantum — que s'il y a accord des
parties (Société des Nations, Journal officiel, 1927, supplément 107,
p. 206-207). En se prévalant d'une pratique ou d’instructions, ou d’une
déclaration telle que celle du 14 décembre 1950 qui ne font pas partie du
statut, du règlement ou du contrat accepté en connaissance de cause,
pour refuser au requérant tout ou partie de la réparation, le Tribunal
n’aurait-il pas omis d’exercer, en tout ou en partie, sa juridiction? Ce qui
diffère naturellement du droit du juge du fond d'apprécier souveraine-
ment les dommages-intérêts dus.

Je ne peux, en outre, m'empêcher de souligner que la déclaration du
14 décembre 1950 me paraît inacceptable au regard du principe qu’un
juge ne saurait établir, par une mesure ou un règlement de caractère géné-
ral, une règle dont la portée, dépassant un procès qui lui est soumis,

85
248 DEMANDE DE RÉFORMATION (OP. DISS. AMMOUN)

s’étendrait, tel un texte législatif incompatible avec la fonction judiciaire,
aux procès à venir.

En fait, le requérant, dans sa demande #) figurant dans sa requête du
31 décembre 1970, a prié le Tribunal d’ordonner à l'administration de lui
vérser une somme équivalant au montant net de son traitement de base
pour une période de cinq ans et ce à titre de réparation du tort que la
diffusion par l’administration, à l’intérieur et à l'extérieur de l'ONU, de
divulgation par le défendeur, à l’intérieur et à l'extérieur de l'ONU, de
renseignements incomplets et fallacieux le concernant, lui a causé sur le
plan de sa réputation et de son avenir professionnels.

Le jugement rejette cette demande en bloc avec certaines autres, sans
que dans ses motifs il y ait la moindre référence au tort causé à sa réputa-
tion et à son avenir professionnels.

Contrairement à ce que soutient l'administration dans son premier ex-
posé présenté à la Cour (paragraphe 22), cette demande ne se grefferait
pas sur d’autres demandes «concernant les moyens employés et la
diligence manifestée par le PNUD pour essayer de trouver un poste à
M. Fasla», au point de bénéficier des motifs les concernant comme il est
encore soutenu.

D'ailleurs les motifs concernant certaines questions dites «interdépen-
dantes» ont abouti à des décisions favorables au requérant. Comment
admettre, par conséquent, que les motifs du jugement dans leur ensemble,
y compris ceux-là, puissent être considérés comme des motifs justifiant le
rejet de la demande n)?

D'autre part, l’atteinte à la réputation et à l'avenir professionnels cons-
titue une faute contractuelle et un délit civil. Les deux notions peuvent se
cumuler.

Un délit, pénal ou civil, est constitué de deux éléments: l'élément ma-
tériel et l'élément moral.

Pour se prononcer sur un délit, il faut en discuter et l'élément matériel
et l'élément moral.

Je me demande maintenant ce qu’a fait le Tribunal. A-t-il discuté l’élé-
ment matériel aussi bien que l’élément moral?

Je conviens que certains faits constitutifs de l’élément matériel ont été
discutés. Mais pas tous. Le Tribunal a reconnu l’existence de faits dolosifs
à la charge de l'administration; il a même annulé un faux rapport, mais
n’a pas discuté l'intégralité de ces faits.

Je donne pour exemple le facteur publicité. L’atteinte à la réputation
est fonction de la publicité des renseignements faux ou incomplets. La
publicité en tant que telle n’a pas été évoquée par le Tribunal. Le Tribu-
nal n’a donc pas motivé son rejet de tous les faits constitutifs de l’élément
matériel de l’atteinte à la réputation et à l'avenir professionnels du requé-
rant.

Quant à l’élément moral, il est constitué comme suit: si les faits maté-
riels ont été établis, la publicité incluse, est-ce que ces faits étaient de

86
249 DEMANDE DE REFORMATION (OP. DISS. AMMOUN)

nature à porter préjudice à la réputation du requérant dans son milieu
social et dans le cadre de son activité professionnelle, et son avenir de
candidat à une fonction en a-t-il été affecté?

Cet élément moral a été ignoré dans les considérants du Tribunal, sinon
pour rappeler que le requérant en a fait état.

On doit donc conclure que le Tribunal en ne se prononçant pas sur la
réparation due pour le dommage causé à la réputation et à l’avenir pro-
fessionnels du requérant, a omis d’exercer sa juridiction.

2) Rejet, pour le motif cité ci-dessus, de la demande de remboursement des
dépens nécessaires et inévitables qui excèdent le montant normal des frais
résultant d’un procès

La condamnation de la partie perdante aux dépens est un principe
général, à moins que le juge n’en décide autrement pour des motifs perti-
nents.

Le Tribunal administratif de la SAN a été la première juridiction inter-
nationale à avoir affirmé qu'il existe un principe général de droit aux
termes duquel la partie perdante doit rembourser les dépens (jugement
Schumann n° 13 du 7 mars 1934).

On a contesté à ce propos qu’une pratique puisse être tenue pour un
principe général de droit quand elle a contre elle la common law et, dans
une certaine mesure, la loi des Etats-Unis de l'Amérique du Nord. Le
mémorandum A/CN.5/5 (paragraphes 11 à 14) qui le relate est un docu-
ment d’une argumentation serrée, qui dénote toutefois une influence
anglo-américaine prépondérante. La question revêt, certes, une grande
importance et il convient de s’y arrêter.

Il y a lieu de remarquer que le droit qui régit la Cour internationale de
Justice, tout en se rapprochant en certaines matières du droit anglo-
américain, comme à propos de la notion de l’estoppel, s’en écarte foncière-
ment par l’adoption de l’article 59 exclusif du case law, combiné avec
l'article 38, paragraphe Id), ainsi que par la faculté de condamner aux
dépens, énoncée à l’article 64 du Statut de la Cour, nonobstant l'attitude
contraire de la common law, que tempère déjà la pratique américaine. Les
Tribunaux administratifs de l'ONU et de l'OIT, après le Tribunal admi-
nistratif de la SdN, ont opté, en connaissance de cause, pour la pratique
continentale, qui est celle de la Cour internationale de Justice.

C’est qu’un droit administratif commun est en voie de formation, à
Pinstar du droit des gens, où prédomine le droit continental, mais qui
tend à l’unité et à l’universalisme. Il ne peut qu’en être ainsi d’un principe
comme celui de la réparation intégrale comprenant dommages-intérêts et
dépens.

D'autre part, je ne sais s’il est vrai qu’aucun rapport n'existe entre
réparation et dépens. Ainsi qu’il a été relevé ci-dessus, il est hors de doute
que «la réparation doit être équivalente au préjudice». Or le préjudice
direct qu’a subi la victime inclut logiquement et équitablement les frais

87
250 DEMANDE DE RÉFORMATION (OP. DISS. AMMOUN)

qu’elle a assumés pour rentrer dans son droit; autrement dit, selon Per-
sonnaz, «la victime doit être rétablie dans l’état où elle se trouverait si
l’acte dommageable n’était pas survenu». Elle ne le serait pas, selon
l'équité, si elle devait assumer, pour y être rétablie, des frais, parfois
considérables, qui diminueraient d’autant la condamnation aux domma-
ges-intérêts.

Aussi bien l’obligation à la charge de la partie perdante d’assumer les
dépens pourrait-elle être considérée soit comme un principe général de
droit, ainsi que l’a dit le Tribunal administratif de la Société des Nations,
soit comme une application de l'équité dérivant de l’article 38, paragraphe
le), du Statut de la Cour.

Il est vrai que le statut et le règlement du Tribunal administratif ne
comportent pas de disposition établissant ce principe et déterminant ses
modalités d'application. Néanmoins, le Tribunal de l'ONU ne pouvait
Vignorer. Continuant la jurisprudence du Tribunal de la SdN, il a con-
damné aux dépens les parties perdantes dans dix-sept affaires: ce qui con-
firme bien que le Tribunal a considéré la condamnation aux dépens
comme un principe général, alors que le statut ne la prévoit pas.

Dans un certain nombre de ces jugements, le Tribunal s’est estimé
fondé à allouer une indemnité pour le paiement des honoraires du conseil
du requérant, puisque son règlement autorise celui-ci à être représenté
par un avocat (TANU, jugements n°5 2, 3, 15, 28 à 38 du 21 août 1953).
Pour le Tribunal administratif de l'OIT, c’est également devenu pratique-
ment une règle (Jurisclasseur de droit international, «Les Tribunaux ad-
ministratifs», n° 88; voir notamment les jugements nes 17, 18 et 19 du 26
avril 1955 avec la participation de M. Georges Scelle, juge).

Reste à savoir si l'obligation imposée au fonctionnaire de l'ONU de
limiter son choix aux conseils inscrits sur une liste déterminée sous peine
de ne pouvoir récupérer les honoraires, ne constitue pas, dans certains
cas, une atteinte aux droits de la défense.

D'autre part, le remboursement des frais de voyage et de subsistance
des requérants pour assister aux audiences du Tribunal en dehors du
siège de l'ONU a été accordé par le Tribunal (jugements n° 3, Aubert, et
quatorze autres, 29 juillet 1950; n° 15, Robinson, 11 août 1952). Ne doit-il
pas en être de même quand le requérant doit venir de son domicile très
éloigné au siège de l'ONU?

Il semble que les tribunaux administratifs internationaux devraient
prendre en considération que les fonctionnaires ou employés qui com-
paraissent devant eux peuvent avoir à supporter des frais plus consi-
dérables que les parties devant un tribunal national, en raison des voyages
plus longs et plus coûteux auxquels les fonctionnaires internationaux sont

parfois astreints.
*

88
251 DEMANDE DE RÉFORMATION (OP. DISS. AMMOUN)

En fait, le requérant avait demandé au Tribunal d’ordonner à l’ad-
ministration de lui verser une somme de mille dollars pour ses frais, eu
égard au fait que, bien qu'il ait été représenté par un fonctionnaire inscrit
sur la liste des conseils, le requérant a dû, en raison de la complexité de
laffaire, se rendre de Californie à New York en mai 1970 et échanger des
communications téléphoniques transcontinentales fréquentes avec son
conseil avant et après cette date.

Le Tribunal n’a pas répondu à cette demande; preuve en est le considé-
rant suivant qui ne fait pas état desdites communications et ne vise que
l'assistance du conseil:

«Le requérant demande l'octroi de mille dollars pour frais excep-
tionnels dans la préparation de l'affaire. Le requérant ayant bénéficié
de l'assistance d'un fonctionnaire figurant sur la liste des conseils, le
Tribunal ne voit pas de justification à cette demande, qui est reje-
tée.»

En définitive, le Tribunal, en ne se pronongant pas sur ladite demande,
me paraît avoir également omis d’exercer sa juridiction.

(Signé) Fouad AMMOUN.

89
